MEYER, Justice.
Defendant, Howard Bates, and his son Bobby Bates were tried jointly and both were convicted of common law robbery and sentenced to terms of imprisonment. In apt time each defendant appealed separately to the Court of Appeals. In their respective appeals, both defendants raised the question of whether the evidence was sufficient to submit to the jury the question of guilt of the offense of common law robbery. The case of defendant Howard Bates was heard in the Court of Appeals on 29 August 1984 and that panel of the court rendered its decision on 16 October, finding that the evidence was insufficient to submit the charge of common law robbery to the jury. The separate appeal of the son, Bobby Bates, was heard in the Court of Appeals on 23 August 1984 and a different panel of the court rendered its decision on 18 September 1984, holding that the evidence was sufficient to take the case to the jury on common law robbery. State v. [Bobby] Bates, 70 N.C. App. 477, 319 S.E. 2d 683 (1984). We allowed discretionary review in the [Bobby] Bates case on 27 February 1985 upon defendant’s petition.
In an opinion filed contemporaneously herewith, this Court affirmed the decision of the Court of Appeals holding that there was sufficient evidence to take the case of common law robbery to the jury in State v. [Bobby] Bates, 313 N.C. 580, 330 S.E. 2d 200 (1985). For the reasons stated in that opinion, we reverse the Court of Appeals decision finding insufficient evidence to take the case to the jury in the instant case of State v. Howard Bates. The *593case is remanded to the Court of Appeals for reinstatement of the judgment of the Superior Court finding the defendant Howard Bates guilty of common law robbery and imposing sentence thereon.
Reversed and remanded.
Justice VAUGHN did not participate in the decision of this case.